Citation Nr: 1418716	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  13-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure (Agent Orange).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
  
In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an April 2013 Travel Board hearing, the transcript of which is included in Virtual VA. 

Subsequent to the issuance of the November 2012 Statement of the Case, the Veteran submitted additional medical evidence in May 2013, for which a waiver of initial RO consideration was provided.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed heart disorders are related to service, to include his in-service exposure to Agent Orange.  

The law provides, in pertinent part, that if a veteran was exposed to a herbicide agent (such as Agent Orange) during active service, certain diseases, including ischemic heart disease (also known as coronary artery disease), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service.

In this case, the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to herbicides, to include Agent Orange.  The Veteran has been diagnosed with hypertension with mild hypertensive heart disease, atrial fibrillation, and dyspnea syndrome.  In the most recent May 2013 private treatment note from St. Luke's Cardiology Associates, Dr. R.D. stated that the Veteran continued to have dyspnea on exertion.  It was noted that the Veteran's dyspnea was "likely" multifactorial from a combination of atrial fibrillation, hypertension with hypertensive heart disease, and "ischemic heart disease."  In his report, Dr. R.D. stated that he was going to order a Lexiscan nuclear stress test to rule out high-grade obstructive epicardial coronary artery disease as a continued cause of his symptoms.  Dr. R.D. also stated that he was ordering an echocardiogram to reassess left ventricular side and function as well as mitral regurgitation.  

Upon review of the evidence of record, it does not appear that the results of the most recent nuclear stress test and/or echocardiogram have been obtained and associated with the claims file.  Therefore, it is unclear whether the Veteran has a current diagnosis of ischemic heart disease.  On remand, efforts should be made to procure these test results from the Veteran and/or Dr. R.D.  

The Board notes that even if the reports from Dr. R.D. do not establish a positive diagnosis for ischemic heart disease, the Veteran should still be afforded a VA examination to assist in determining whether any other currently diagnosed heart disorder is related to service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (a veteran may still establish service connection for hypertension as due to herbicide exposure with proof of direct causation, or on any other recognized basis).  

Further, the last VA treatment record is dated February 10, 2012 from the Allentown VA Outpatient Clinic (VA OPC).  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file. 

Accordingly, the case is REMANDED for the following actions:
1.  After any necessary consent and authorization for release of medical records has been obtained, request treatment records from St. Luke's Cardiology Associates subsequent to May 2, 2013, to include the most recent nuclear stress test and/or echocardiogram results, and associate them with the record.  The Veteran should be advised that he may submit any private treatment records to VA in lieu of providing the necessary consent and authorization.

2.  Obtain all treatment records from the Allentown VA OPC from February 11, 2012 to the present and associated with the record.  Any negative responses should be properly documented in the record.

3.  Then, if deemed necessary, schedule the Veteran for a VA examination to assist in determining the nature and etiology of his currently diagnosed heart disorders.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file, to include any private treatment records, should be reviewed by the VA examiner in connection with the examination.  Then, the examiner is asked to address the following: 

(a)  Provide a diagnosis for all heart disorders.

(b)  For each heart disorder identified, state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's heart disorder had its onset during active service or is related to any in-service disease, event, or injury, to include in-service herbicide exposure.  (Note:  herbicide exposure has been conceded). 

All examination findings, along with rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

4.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



